 

Equity Financing
Binding Term Sheet
March 5, 2012

 

This binding term sheet (this "Term Sheet"), dated as of the date first written
above, is between Mandalay Digital Group, Inc., a Delaware corporation
("Issuer"), and                  ("Investor"). The parties hereby agree as
follows:

 

Security:       shares of common stock, par value $0.0001 per share ("Common
Stock"), of Issuer (the "Shares").     Purchase Price:      ($0.70 per share).  
  Warrant Coverage: Investor shall receive 25% warrant coverage (i.e., a warrant
exercisable for         shares of Common Stock) (the "Warrant"). The Warrant
shall be at the option of Investor cash or cashless, have a five (5) year term
from the date of issuance and an exercise price equal to $0.70 per share (which
shall be adjusted from time to time for customary dilution and anti-dilution
events). The Warrant may be exercised only following the first anniversary of
the date of issuance.     Closing: As soon as possible after the date of this
Term Sheet but in no event later than March 19, 2012; provided that the
transactions contemplated herein have been duly authorized by Issuer and Issuer
has received all requisite third party consents with respect to the issuance of
the Shares.     Registration Rights: Issuer shall use best efforts to file a
Registration Statement on Form S-3 or, if Issuer is not eligible for Form S-3,
on Form S-1 (the "Registration Statement") covering the Shares and the shares of
Common Stock underlying the Warrant within one hundred twenty (120) calendar
days after the date of this Term Sheet and shall use its best efforts to cause
the Registration Statement to become effective as soon as possible thereafter.  
  Rights of Participation: Subject to standard carveouts, Investor shall have a
right of participation for future financings undertaken by Issuer for a period
of two (2) years following the date of issuance of the Shares on a pro rata
basis in accordance with Investor's ownership interests in Issuer, on a fully
diluted basis assuming exercise of the Warrant.     Voting Agreement: For a
period beginning on the date hereof and ending on the first anniversary of the
date of issuance of the Shares, Investor hereby irrevocably agrees to vote all
shares of voting stock (including the Shares and the shares issued to Investor
upon exercise of the Warrant, if any) held by Investor in favor of any amendment
to Issuer's Certificate of Incorporation providing for one or more of the
following: (x) up to a 10-for-1 reverse stock split affecting all shares of
Common Stock, and/or (y) an increase in the number of authorized shares of any
class or series of capital stock of Issuer.

 

 

 

 

Transferability: Until the Shares and the shares issuable to Investor upon
exercise of the Warrant have been registered pursuant to the Registration
Statement, Investor may assign its right and interests to the Shares and shares
issued to Investor upon exercise of the Warrant, if any, subject to the consent
of Issuer, which consent shall not be unreasonably withheld.

 

This Term Sheet shall be binding on the parties hereto and their respective
successors and assigns. Although the parties anticipate entering into long-form
documents with respect to the terms of this Term Sheet and containing such other
provisions as are customary for transactions of the type contemplated, until
they are able to do so, and in any case in the event they are unable to do so,
the terms of this Term Sheet shall be binding and shall govern the parties'
respective rights and obligations. This Term Sheet will be governed by and
construed in accordance with the laws of the State of California. Any disputes
arising out of or relating to this Term Sheet shall be heard exclusively in
state or federal courts located in California, each party waiving any and all
objections to such venue. This Term Sheet sets forth the entire understanding of
the parties with respect to the subject matter hereof. This Term Sheet shall not
be amended, or any provision hereof waived, except in a writing signed by each
party hereto. This Term Sheet may be executed in any number of original,
facsimile or other electronic counterparts.

 

[Remainder of Page Intentionally Blank]

 

-2-

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Term Sheet as of the
date first above written.

 

Issuer:   Investor:       MANDALAY DIGITAL GROUP, INC.                 By: /s/
Peter Adderton    Signature:      Name: Peter Adderton   Name:    Title: CEO    
 

 

Binding Terms Sheet

Equity Financing

 



-3-

